           Case 1:20-cv-03540-LGS Document 12 Filed 06/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DAMON GOODLOE,                                               :
                                              Plaintiff,      :
                                                              :   20 Civ. 3540 (LGS)
                            -against-                         :
                                                              :         ORDER
 VERIZON WIRELESS, et al.,                                    :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS the initial pretrial conference in this matter is scheduled for July 2, 2020

(Dkt. No. 7);

        WHEREAS no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. Nos. 10-11);

        WHEREAS Defendant Verizon Wireless has not yet appeared. The June 29, 2020, letter

states that Defendant Verizon Wireless was served on June 18, 2020 (Dkt. No. 11). It is hereby

        ORDERED that the July 2, 2020, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the Court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. The parties should be aware that the Court does not extend the deadlines

for fact and expert discovery absent compelling circumstances and that this order does not stay or

prolong discovery for the purpose of settlement discussions. It is further

        ORDERED that if Defendant(s) seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED that Defendant Verizon Wireless shall appear as soon as is practicable, but
          Case 1:20-cv-03540-LGS Document 12 Filed 06/29/20 Page 2 of 2


no later than July 9, 2020, the day its answer is due.


Dated: June 29, 2020
       New York, New York




                                                  2
